912 F.2d 463Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Thomas JONES,v.Virginia R. BROGDEN, Parole Case Analyst, Louis R. Colombo,Chairman, Parole Commission, Aaron Johnson,Secretary of Correction, James G.Martin, Governor of NorthCarolina,Defendants-Appellees.
No. 90-6847.
United States Court of Appeals, Fourth Circuit.
Submitted July 30, 1990.Decided Aug. 30, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Franklin T. Dupree, Jr., Senior District Judge.  (CA-90-230-CRT)
James Thomas Jones, appellant pro se.
E.D.N.C.
AFFIRMED.
Before K.K. HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Thomas Jones appeals the decision of the district court dismissing his action under 42 U.S.C. Sec. 1983 as frivolous within the meaning of 28 U.S.C. Sec. 1915(d).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Brogden, CA-90-230-CRT (E.D.N.C. May 15, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.